AGREEMENT This Agreement ("Agreement") dated January20,2009is made and entered into between Best Energy Services, Inc., a Nevada corporation with offices at 1010 Lamar, Suite 1200 Houston, Texas 77002 ("BES" or the "Company"), and Larry W. Hargrave ("Hargrave") as follows: WITNESSTH: WHEREAS, Hargrave was employed by BES as its Chairman, President and Chief Executive Officer pursuant to an Employment Agreement dated March 5, 2008 (the "Employment Agreement") , a copy of which is attached hereto as Exhibit A; and WHEREAS, Hargrave's employment with BES terminated effective October 13, 2008; and WHEREAS, Hargrave and BES (hereinafter together referred to as the "Parties") desire to set forth the terms relating to the separation payment to be made to Hargrave pursuant to Section 6 of the Employment Agreement as a result of the termination of Hargrave's employment; and WHEREAS, in furtherance of such agreement, the Parties have agreed to the terms and conditions of this Agreement as set forth below; Therefore, as material considerations and inducements to the execution and delivery of this Agreement and in consideration of the mutual promises set forth herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby contract, covenant, and agree as follows: 1.Capitalized Terms. Unless otherwise defined herein, capitalized terms used in this Agreement shall have the meaning set forth in the Employment Agreement. 2.Termination.
